Case: 15-12346   Date Filed: 07/20/2016   Page: 1 of 16


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-12346
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 8:14-cr-00269-SDM-TBM-3



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                  versus

LUIS FERNANDO MANCILLAS MEDINA,
a.k.a. Perico,
a.k.a. Nino,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (July 20, 2016)
              Case: 15-12346    Date Filed: 07/20/2016   Page: 2 of 16


Before WILLIAM PRYOR, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Luis Mancillas Medina appeals his 210-month sentence, imposed after

pleading guilty to one count of conspiracy to distribute and possess with intent to

distribute five or more kilograms of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A)(ii), and 846, and one count of laundering of monetary

instruments and engaging in monetary transactions in property derived from

specified unlawful activity, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i), 1956(h),

and 1957. On appeal, Medina argues that the district court erred in applying a

dangerous weapons enhancement based on the possession of firearms by Medina’s

co-conspirators. Medina also contends that the district court erred in deciding he

was not entitled to a minor role reduction. Lastly, Medina argues that his sentence

is substantively unreasonable, as he is similarly situated to another member of the

conspiracy who received a lesser sentence. Upon review of the record and the

parties’ briefs, we affirm.

                                 I. BACKGROUND

      A grand jury charged Medina with one count of conspiracy to distribute and

possess with intent to distribute five kilograms or more of cocaine and one count of

laundering of monetary instruments and engaging in monetary transactions in

property derived from specified unlawful activity. He pled guilty to both counts.


                                          2
             Case: 15-12346     Date Filed: 07/20/2016   Page: 3 of 16


      Medina and several other co-conspirators were part of a large-scale drug

trafficking and money laundering organization that transported and distributed

hundreds of kilograms of narcotics—including cocaine, methamphetamine, and

marijuana—throughout the United States. One of Medina’s co-defendants, Hugo

Ramirez, was a leader of the organization. The criminal enterprise used several

means to transport drugs and drug proceeds, including shipping drugs via parcel

service, concealing drugs in cars, and sending couriers cross-country to retrieve

drug proceeds.

      Medina joined the organization in 2001 and worked closely with Ramirez.

Medina delivered hundreds of kilograms of cocaine, methamphetamine, and

marijuana and also received, counted, concealed, and transported millions of

dollars in drug proceeds for Ramirez. As one of the leaders of the criminal

conspiracy, Ramirez was responsible for transporting 400 to 500 kilograms of

cocaine and thousands of pounds of marijuana throughout the United States.

Medina worked directly for Ramirez and assisted him in almost every transaction.

      Another of Medina’s co-defendants, Maria Hernandez, performed a similar

role within the conspiracy, albeit on a much smaller scale. Hernandez was brought

into the conspiracy by family members and acted as a courier with little or no

understanding of the scope of the broader drug trafficking conspiracy. She was




                                         3
              Case: 15-12346    Date Filed: 07/20/2016    Page: 4 of 16


responsible for transporting drug proceeds on at least three occasions and was

accountable for at least $200,000 in transported drug proceeds.

      Law enforcement officials eventually succeeded in infiltrating and

dismantling the criminal enterprise. In addition to arresting Medina and seizing a

large quantity of narcotics and drug proceeds, officials also seized multiple

firearms while arresting Medina’s co-conspirators. These included two handguns

in a backpack that also contained several grams of methamphetamine and

marijuana, a rifle and several handguns recovered from a hotel room where

officials also seized several kilograms of cocaine, a handgun located in a car

containing over two kilograms of methamphetamine, and a rifle surrendered to law

enforcement by a confidential witness.

      After Medina pled guilty, a probation officer prepared a presentence

investigation report (“PSI”) that calculated a Sentencing Guidelines range of 168 to

210 months’ imprisonment. The calculation included a dangerous weapons

enhancement to Medina’s base offense level because several of his co-conspirators

possessed and transported firearms in conjunction with the drug trafficking

operation.

      At his sentencing hearing, Medina objected to the calculation of his

guidelines range, arguing that the dangerous weapons enhancement was

inappropriate because there was no evidence that he possessed or was involved in


                                          4
              Case: 15-12346    Date Filed: 07/20/2016    Page: 5 of 16


the transportation of firearms and that he had no reason to foresee that the firearms

were part of the drug trafficking and money laundering conspiracy. He also

requested a minor role designation, arguing that, because he acted only as a

courier, his role was distinguishable from those of his co-conspirators. The district

court denied Medina’s objection to the application of the dangerous weapons

enhancement and his request for a minor role designation. After hearing

arguments from both parties, the court sentenced Medina to 210 months’

imprisonment for each count, sentences at the top of the guidelines range, to be

served concurrently. Medina raised no objection to his sentence before the district

court. This is his appeal.

                                  II. DISCUSSION

A.    Dangerous Weapons Enhancement

      On appeal, Medina contends that the district court erred in applying a two-

level dangerous weapons enhancement when calculating his guidelines range. We

review a district court’s interpretation and application of the Sentencing Guidelines

de novo and its factual findings for clear error. United States v. Smith, 480 F.3d

1277, 1278 (11th Cir. 2007).

      “The federal Sentencing Guidelines provide that, if a dangerous weapon

(including a firearm) was possessed during a drug-trafficking offense, then a

defendant’s offense level should be increased by two levels, unless it is clearly


                                          5
              Case: 15-12346    Date Filed: 07/20/2016   Page: 6 of 16


improbable that the weapon was connected to the offense.” Id.; U.S.S.G.

§ 2D1.1(b)(1). A court may apply this enhancement even if the defendant was not

himself in possession of a weapon as long as his co-conspirators were. See United

States v. Pham, 463 F.3d 1239, 1245 (11th Cir. 2006). For the enhancement to

apply in those circumstances, the government must establish by a preponderance of

the evidence that “(1) the possessor of the firearm was a co-conspirator, (2) the

possession was in furtherance of the conspiracy, (3) the defendant was a member

of the conspiracy at the time of possession, and (4) the co-conspirator possession

was reasonably foreseeable by the defendant.” Id. (internal quotation marks

omitted). Once the government demonstrates that a firearm was present, “the

evidentiary burden shifts to the defendant to show that a connection between the

firearm and the offense is clearly improbable.” Id. (internal quotation marks

omitted). For sentencing purposes, whether a firearm was possessed is a factual

finding, which we review for clear error. United States v. Stallings, 463 F.3d 1218,

1220 (11th Cir. 2006).

      Regarding the reasonable foreseeability of a firearm’s possession, “we have

noted that numerous cases have recognized that guns are a tool of the drug trade.

There is a frequent and overpowering connection between the use of firearms and

narcotics traffic.” Id. at 1246 (internal quotation marks omitted). Notably,

however, “the mere fact that a drug offender possesses a firearm does not


                                          6
                Case: 15-12346        Date Filed: 07/20/2016        Page: 7 of 16


necessarily give rise to the firearms enhancement.” Stallings, 463 F.3d at 1221.

“The government must show some nexus beyond mere possession between the

firearms and the drug crime.” Id. In other words, the government must

demonstrate that a firearm had “some purpose or effect with respect to the drug

trafficking crime; its presence or involvement cannot be the result of accident or

coincidence.” Id. at 1220 (internal quotation marks omitted).

       The district court did not clearly err in applying the firearms enhancement to

Medina. Possession of firearms by Medina’s co-conspirators was reasonably

foreseeable and in furtherance of the conspiracy. While Medina was not

personally found with a firearm, law enforcement officials seized multiple firearms

while apprehending his co-conspirators. 1 These firearms were found in close

proximity to narcotics, suggesting that their possession was in furtherance of the

       1
          It is not entirely clear from the record whether and which of these weapons were loaded
when law enforcement officers seized them. Medina contends that the government’s failure to
demonstrate that the guns were loaded makes the enhancement improper because it casts doubt
on whether possession of the firearms was in furtherance of the conspiracy. But even assuming
the guns were not loaded, we see no clear error in concluding that possession of those guns by
Medina’s co-conspirators was in furtherance of the conspiracy and reasonably foreseeable by
him. See Pham, 463 F.3d at 1241 (affirming district court’s application of dangerous weapons
enhancement after police seized unloaded gun at co-conspirator’s residence). Moreover, at the
sentencing hearing, counsel for the government stated that he had found a report confirming that
at least one of the guns seized was loaded. Although it is not clear to what report counsel was
referring, Medina’s attorney acknowledged seeing the report and stated he did not “have any
reason to disbelieve the contents of that report.” Sentencing Hr’g Tr. at 24 (Doc. 90) (“Doc.”
refers to the docket entry in the district court record in this case.) On appeal, Medina argues that
this report is hearsay, but we have repeatedly concluded that “reliable hearsay can be considered
during sentencing.” United States v. Zlatogur, 271 F.3d 1025, 1031 (11th Cir. 2001). And
Medina’s counsel acknowledged that he had no reason to think the report unreliable. Indeed,
speaking more broadly, Medina provides no reason to believe that this gun, or any other seized
by law enforcement officials, was not loaded.
                                                 7
              Case: 15-12346     Date Filed: 07/20/2016    Page: 8 of 16


overall trafficking conspiracy. See United States v. Fields, 408 F.3d 1356, 1359

(11th Cir. 2005) (evidence that firearms were present at locations where drugs

were sold supported the conclusion that possession of the firearms was in

furtherance of the drug conspiracy). Moreover, given that the conspiracy itself

involved trafficking large amounts of valuable narcotics and proceeds from drug

sales, it is reasonably foreseeable that Medina’s co-conspirators “felt the need to

protect their inventory and proceeds.” Id.; see also Pham, 463 F.3d at 1246 (“[W]e

have found it reasonably foreseeable that a co-conspirator would possess a firearm

where the conspiracy involved trafficking in lucrative and illegal drugs.”). “In

light of the vastness of the conspiracy and the large amount of drugs and money

being exchanged in this case, the district court did not clearly err by finding that it

was reasonably foreseeable that a firearm would be possessed by a co-conspirator.”

Pham, 463 F.3d at 1246.

      Medina also argues that the district court’s application of the enhancement

was inappropriate because he did not plead guilty to any firearms offense. But this

argument “misperceives the distinction between a sentence and a sentence

enhancement.” United States v. Martinez, 924 F.2d 209, 211 (11th Cir. 1991)

(internal quotation marks omitted). In deciding whether to apply a sentencing

enhancement, a district court is permitted “to consider relevant conduct for which

the defendant was neither charged nor convicted, so long as proof of that conduct


                                           8
              Case: 15-12346     Date Filed: 07/20/2016    Page: 9 of 16


is supported by reasonable indicia of reliability.” Id. And Medina never argues

that the evidence on which the district court relied when sentencing him was

unreliable. In sum, we see no clear error in the district court’s application of a

dangerous-weapons enhancement to the calculation of Medina’s guidelines range.

B.    Minor Role Designation

      Medina contends that the district court should have granted him a minor role

designation when calculating his guidelines range. A district court’s determination

that the defendant is not entitled to a reduction for a minor role in the offense is a

finding of fact, reviewed only for clear error. United States v. Rodriguez De

Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The defendant bears the

burden of establishing his qualification for a minor role reduction by a

preponderance of the evidence. United States v. Alvarez-Coria, 447 F.3d 1340,

1343 (11th Cir. 2006).

      A defendant may receive a two-level reduction “[i]f the defendant was a

minor participant in any criminal activity.” U.S.S.G. § 3B1.2(b). The

determination of whether to apply a mitigating role adjustment “is heavily

dependent upon the facts of the particular case.” Id. § 3B1.2, comment. (n.3). The

two-level minor role adjustment “applies to a defendant . . . who is less culpable

than most other participants in the criminal activity, but whose role could not be

described as minimal.” Id. § 3B1.2, comment. (n.5).


                                           9
             Case: 15-12346      Date Filed: 07/20/2016   Page: 10 of 16


      In determining whether to grant a minor role reduction, “(1) the court must

compare the defendant’s role in the offense with the relevant conduct attributed to

him in calculating his base offense level; and (2) the court may compare the

defendant’s conduct to that of other participants involved in the offense.” Alvarez-

Coria, 447 F.3d at 1343. “[A] defendant is not automatically entitled to a minor

role adjustment merely because [he] was somewhat less culpable than the other

discernable participants.” United States v. Bernal-Benitez, 594 F.3d 1303, 1320-21

(11th Cir. 2010) (internal quotation marks omitted).

      The district court did not clearly err in denying Medina a minor role

reduction. Medina contends that a minor role designation is appropriate because

he operated exclusively as a courier and was uninvolved in the broader aspects of

the trafficking conspiracy. But our precedent is clear that “courier status in and of

itself is not dispositive of whether a defendant is entitled to . . . a downward

adjustment for role in the offense.” De Varon, 175 F.3d at 942. And indeed, when

looking beyond his title as a “courier” it becomes clear that Medina played more

than a minor role in the trafficking enterprise. He worked directly for and

extensively with Ramirez, one of the leaders of the conspiracy—a fact that

supports the district court’s denial of his request for a minor role designation. See

id. (a defendant’s “status and assigned tasks” are factors properly considered in

deciding whether to grant a minor role reduction). The district court found that


                                          10
                 Case: 15-12346         Date Filed: 07/20/2016        Page: 11 of 16


Medina “tucked right in underneath [Ramirez] in the hierarchy.” Sentencing Hr’g

Tr. at 28 (Doc. 90).2 We cannot say this finding of fact was clearly erroneous,

especially since Medina has presented no reason for us to question it. In addition

to his status within the conspiracy, Medina transported hundreds of kilograms of

narcotics and millions of dollars in drug proceeds for the trafficking organization,

which further supports the district court’s denial of a minor role designation. See

De Varon, 175 F.3d at 943 (“[T]he amount of drugs in a courier’s possession

. . . may be the best indication of the magnitude of the courier’s participation in the

criminal enterprise . . . .”).

       Nor does Medina ever demonstrate that he played a minor role in relation to

his co-conspirators. He asserts that his role was comparable to that of Hernandez,

who received a minimal role designation. But Hernandez acted as a courier on far

fewer occasions than Medina and had little understanding of the scope of the

broader drug trafficking conspiracy. And beyond identifying Hernandez as having

performed a comparable role, Medina does nothing to show that he is “less

culpable than most other participants” in the conspiracy. U.S.S.G. § 3B1.2,

comment. (n.5). We thus agree with the district court that the facts show Medina’s

base offense level was properly calculated based on the conduct attributable to him

and that he is not entitled to a minor role reduction.


       2
           “Doc.” refers to the docket entry in the district court record in this case.
                                                   11
               Case: 15-12346       Date Filed: 07/20/2016       Page: 12 of 16


C.     Reasonableness of Medina’s Sentence

       Medina’s final contention is that his sentence is substantively unreasonable.

We review the reasonableness of a sentence under a deferential abuse of discretion

standard. 3 Gall v. United States, 552 U.S. 38, 51 (2007). “[I]t is only the rare

sentence that will be substantively unreasonable.” United States v. Rosales-Bruno,

789 F.3d 1249, 1256 (11th Cir. 2015) (internal quotation marks omitted). Where,

as here, a sentence is within the guidelines range, we ordinarily expect it to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). That a

sentence is below the statutory maximum is a factor favoring its reasonableness.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). The party

challenging the sentence bears the burden of establishing that the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

       In reviewing the reasonableness of a sentence, we first ensure that the

district court committed no significant procedural error, and then we examine

whether the sentence was substantively unreasonable based on the totality of the

circumstances. Gall, 552 U.S. at 51. As Medina does not contend that the district



       3
         The government contends that Medina’s challenge to the substantive reasonableness of
his sentence is subject to plain error review because he did not raise an objection to the
reasonableness of his sentence before the district court. But to our knowledge, we have yet to
decide in a published opinion whether we review the substantive reasonableness of a defendant’s
sentence for plain error if the defendant failed to raise any objection before the district court.
Regardless, we need not decide whether plain error review would apply in this case because, as
explained below, Medina’s sentence is reasonable under the abuse of discretion standard.
                                                12
             Case: 15-12346     Date Filed: 07/20/2016    Page: 13 of 16


court committed a procedural error, we need only consider whether his sentence

was substantively unreasonable.

      Under 18 U.S.C. § 3553(a), the district court must impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in

§ 3553(a)(2), including promoting respect for the law, deterring criminal conduct,

and protecting the public from the defendant’s future criminal conduct. See 18

U.S.C. § 3553(a)(2). The court must also consider the nature and circumstances of

the offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guidelines range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      A district court abuses its discretion and imposes a substantively

unreasonable sentence if it “(1) fails to afford consideration to relevant factors that

were due significant weight, (2) gives significant weight to an improper or

irrelevant factor, or (3) commits a clear error of judgment in considering the proper

factors.” Rosales-Bruno, 789 F.3d at 1256 (internal quotation marks omitted).

Thus, deciding whether a district court has imposed a substantively unreasonable

sentence involves an inquiry into whether the statutory factors in 18 U.S.C.

§ 3553(a) support the sentence. See Gonzalez, 550 F.3d at 1324. “The weight to

be accorded any given § 3553(a) factor is a matter committed to the sound


                                          13
             Case: 15-12346      Date Filed: 07/20/2016   Page: 14 of 16


discretion of the district court . . . .” United States v. Clay, 483 F.3d 739, 743 (11th

Cir. 2007) (internal quotation marks omitted).

      Medina argues that his sentence was substantially harsher than that received

by his co-defendant Hernandez. He reasons that this demonstrates an unwarranted

sentencing disparity between the sentence he received and what Hernandez

received. While it is true 18 U.S.C. § 3553(a)(6) counsels courts to avoid

unwarranted disparities when sentencing defendants, “[d]isparity between the

sentences imposed on codefendants is generally not an appropriate basis for relief

on appeal.” United States v. Regueiro, 240 F.3d 1321, 1325-26 (11th Cir. 2001).

Section 3553(a)(6) “seeks only to avoid unwarranted sentencing disparities.”

United States v. Statham, 581 F.3d 548, 556 (7th Cir. 2009) (emphasis added)

(internal quotation marks omitted). Thus, “a defendant is not entitled to a lighter

sentence merely because his co-defendants received lighter sentences.” United

States v. Wallace, 573 F.3d 82, 97 (1st Cir. 2009) (internal quotation marks

omitted). This is because “adjust[ing] the sentence of a co-defendant in order to

cure an apparently unjustified disparity between defendants in an individual case

[would] simply create another, wholly unwarranted disparity between the

defendant receiving the adjustment and all similar offenders in other cases.”

United States v. Chotas, 968 F.2d 1193, 1198 (11th Cir. 1992).




                                          14
             Case: 15-12346     Date Filed: 07/20/2016   Page: 15 of 16


      Even were we to compare Medina’s sentence to that of Hernandez, Medina

has failed to establish that the discrepancy between the sentence he received and

the sentence Hernandez received is unwarranted. Medina worked directly under

Ramirez, one of the leaders of the conspiracy. And in his role as courier, he

transported hundreds of kilograms of narcotics and smuggled millions of dollars in

drug proceeds. In contrast, Hernandez was recruited into the conspiracy by family

members and had little-to-no understanding of the broader trafficking conspiracy.

Although she did transport drug proceeds, she only appears to have done so on

approximately three occasions. Given the differences between Hernandez’s

conduct and Medina’s conduct, and Medina’s failure to identify any comparable

criminal defendant who received a materially different sentence, we can identify

no abuse of discretion in the district court’s conclusion that Medina’s conduct

warranted a harsher sentence.

      Even were we to conclude there was an unwarranted disparity between

Medina’s sentence and that of Hernandez, we would nonetheless uphold Medina’s

sentence as reasonable because he has failed to demonstrate that this disparity

outweighed the other § 3553(a) factors. The need to avoid sentencing disparities is

only one of several factors district courts consider when sentencing a defendant.

See 18 U.S.C. 3553(a). And district courts are entitled to decide the weight

accorded to each factor. Clay, 483 F.3d at 743. Aside from pointing to


                                         15
             Case: 15-12346     Date Filed: 07/20/2016    Page: 16 of 16


Hernandez’s sentence, Medina presents no reason to believe that his sentence is

substantively unreasonable given all of the other § 3553(a) factors. If anything, the

fact that his sentence is within the guidelines range counsels in favor of its

reasonableness, as does the fact that his sentence is below the statutory maximum.

See Hunt, 526 F.3d at 746; see also Gonzalez, 550 F.3d at 1324. As such, Medina

has not satisfied his burden of showing that his sentence is substantively

unreasonable. See Tome, 611 F.3d at 1378.

                                III. CONCLUSION

      Medina has failed to demonstrate the district court committed a clear error in

applying a dangerous-weapons enhancement to the calculation of his guidelines

range or denying him a minor role reduction. He has also failed to show that the

district court abused its discretion by imposing a substantively unreasonable

sentence. Accordingly, we affirm.

      AFFIRMED.




                                          16